 

Exhibit 10.2

 



SELECTIVE INSURANCE GROUP, INC.
2014 OMNIBUS STOCK PLAN

 

Service-Based
RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (the “Restricted Stock Unit Agreement”) is
made and entered into as of November 1, 2019, by and between Selective Insurance
Group, Inc., a New Jersey corporation (the “Company”) and Gregory E. Murphy (the
“Recipient”).

 

WHEREAS, the Salary and Employee Benefits Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) has approved as of November 1,
2019 (the “Date of Grant”) the grant of Restricted Stock Units to the Recipient
as set forth below, pursuant to the Selective Insurance Group, Inc. 2014 Omnibus
Stock Plan, As Amended and Restated Effective as of May 2, 2018 (the “Plan”)

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 

1. Definitions. Capitalized terms which are not defined herein shall have the
meanings set forth in the Plan.

 

2. Grant of Restricted Stock Units. The Company hereby grants to the Recipient
an Award of [NUMBER] Restricted Stock Units, subject to all of the terms and
conditions of this Restricted Stock Unit Agreement and the Plan.

 

3. Lapse of Restrictions. The Restricted Stock Units shall vest as set forth in
this Section 3, and, except as herein provided, shall be forfeited upon the
Recipient’s termination of employment with the Company and all its Affiliates.
The Restricted Stock Units shall become vested if the Recipient is employed by
the Company or any Affiliate as of the applicable date set forth below (the
“Vesting Date”). Notwithstanding the foregoing, the Restricted Stock Units shall
not be forfeited and the Recipient shall be vested in the Restricted Stock Units
if the Recipient terminates employment with the Company and all its Affiliates
prior to the Vesting Date as a result of the Recipient’s death or Total
Disability, as each is defined in the Retirement Income Plan for Selective
Insurance Company of America (the “Retirement Income Plan”), or is terminated by
the Company or any of its Affiliates without “Cause,” as such term is defined in
the Recipient’s Employment Agreement with Selective Insurance Company of America
then in effect.

 

  Vesting Date Percentage Vested   February 1, 2021 100%

 

4. Dividend Equivalents. Upon the settlement of a Restricted Stock Unit pursuant
to Section 6, the Recipient shall also be entitled to receive the Fair Market
Value of that number of shares of Company Stock that would have been payable had
the aggregate dividends paid with respect to a share of Company Stock during the
period commencing on the Date of Grant of the Restricted Stock Unit and
terminating on the date on which the Recipient is entitled to settlement of such
Restricted Stock Unit pursuant to Section 6 of this Restricted Stock Unit
Agreement been immediately reinvested in Company Stock on the dividend payment
date. All such dividend equivalents shall be subject to the same vesting and
forfeiture requirements as apply to the Restricted Stock Units, and shall be
paid to the Recipient in shares of Company Stock (with any fractional shares
paid in cash) in accordance with, and at the same time as, settlement of the
vested Restricted Stock Units to which they are related.

 



 

 

 

5. Restrictions on Transfer. The Restricted Stock Units may not be transferred,
sold, assigned, hypothecated, pledged or otherwise disposed of, and any
purported transfer of a Recipient’s rights with respect to the Restricted Stock
Units, whether voluntary or involuntary, by operation of law or otherwise,
including by way of sale, assignment, transfer, pledge or otherwise, shall be
null and void; provided, however, that such Restricted Stock Units may be
transferred, assigned or otherwise disposed of by will or the laws of descent
and distribution, or as may be permitted by the Committee to the extent provided
under Section 22(c) of the Plan.

 

6. Settlement of Restricted Stock Units.

 

(a) Employment Through Vesting Date. Subject to the provisions of this Section
6, the Company shall deliver to the Recipient (or, if applicable, the
Recipient’s designated beneficiary or legal representative) that number of
shares of Company Stock as is equal to the number of Restricted Stock Units
covered by this Restricted Stock Unit Agreement that have become vested and
non-forfeitable on, or as soon as administratively practicable after, the
Vesting Date but in no event later than the end of the calendar year in which
the Vesting Date occurs.

 

(b) Notwithstanding paragraph (a) of this Section 6, if the Recipient terminates
employment with the Company and all its Affiliates prior to the Vesting Date
solely as a result of the Recipient’s death, or “Total Disability,” as defined
in the Retirement Income Plan, then the Company shall deliver to the Recipient
(or, if applicable, the Recipient’s Designated Beneficiary or legal
representative) that number of shares of Company Stock as is equal to the number
of Restricted Stock Units covered by this Restricted Stock Unit Agreement as
soon as administratively practicable after the Recipient’s Separation from
Service.

 

7. No Rights as a Shareholder. Until shares of Company Stock are issued, if at
all, in satisfaction of the Company’s obligations under this Restricted Stock
Unit Agreement, the Recipient shall have no rights as a shareholder.

 

8. Securities Laws Requirements. Notwithstanding anything contrary to the Plan,
the Company shall not be obligated to cause its transfer agent to enter in its
records the transfer of shares of Company Stock to the Recipient pursuant to the
Plan unless and until the Company is advised by its counsel that such book entry
is in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which shares of Company Stock
are traded. Further, the Committee may require, as a condition of such book
entry, that the Recipient of such shares make such agreements and
representations, and that such book entry contain such notations, as the
Committee, in its sole discretion, deems necessary or advisable. The transfer of
any shares of Company Stock under the Plan shall be effective only at such time
as counsel to the Company shall have determined that the issuance is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Company Stock are
traded. The Committee may, in its sole discretion, defer the effectiveness of
any transfer of shares of Company Stock under the Plan in order to allow the
issuance of such shares to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state
securities laws. In the event the Committee decides to defer the effectiveness
of a transfer, the Committee shall inform the Recipient in writing of such
decision.

 



2 

 

 

9. Protections Against Violations of Constituent Documents. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the shares of Company Stock deliverable
following the vesting of the Restricted Stock Units by any holder thereof in
violation of the provisions of the Certificate of Incorporation or the By-Laws
of the Company, shall be valid, and the Company will not transfer any of said
shares of Company Stock on its books nor will the holder of any of said Company
Stock be entitled to vote, nor will any dividends be paid thereon, unless and
until there has been full compliance with said provisions to the satisfaction of
the Company. The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.

 

10. Taxes. The obligations of the Company under this Restricted Stock Unit
Agreement shall be conditional on satisfaction of the Company’s legal tax
withholding obligations and, unless the Recipient has made alternative
arrangements satisfactory to the Company with respect to such tax withholding
obligations, the Company will (1) withhold from the shares of Company Stock
otherwise deliverable hereunder such number of shares as it determines is
necessary to satisfy all applicable withholding tax obligations in respect of
such shares, or (2) to the extent permitted by law, deduct any such taxes from
any payment of any kind otherwise due to the Recipient by the Company.

 

11. Notices. Any notice required or permitted under this Restricted Stock
Agreement shall be deemed given when delivered personally, or when deposited in
a United States Post Office, postage prepaid, addressed, as appropriate, to the
Recipient either at the Recipient’s address as last known by the Company or such
other address as the Recipient may designate in writing to the Company.

 

12. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of this Restricted Stock Unit Agreement shall in no way
be construed to be a waiver of such provision or of any other provision hereof.

 

13. Amendments.  Except as otherwise provided in Section 16, this Restricted
Stock Unit Agreement may be amended or modified at any time only by an
instrument in writing signed by each of the parties hereto.

 

14. Survival of Terms.  This Restricted Stock Unit Agreement shall apply to and
bind the Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.

 



3 

 

 

15. Agreement Not a Contract for Services.  Neither the grant of Restricted
Stock Units, the execution of this Restricted Stock Unit Agreement nor any other
action taken pursuant to this Restricted Stock Unit Agreement shall constitute
or be evidence of any agreement or understanding, express or implied, that the
Recipient has a right to continue to provide services as an officer, director,
employee or consultant of the Company or its Affiliates for any period of time
or at any specific rate of compensation.

 

16. Severability.  If a provision of this Restricted Stock Unit Agreement is
held invalid by a court of competent jurisdiction, the remaining provisions will
nonetheless be enforceable according to their terms. Further, if any provision
is held to be over broad as written, that provision shall be amended to narrow
its application to the extent necessary to make the provision enforceable
according to applicable law and enforced as amended.

 

17. Governing Law.  This Restricted Stock Unit Agreement shall be governed by
and construed according to the laws of the State of New Jersey without regard to
its principles of conflict of laws.

 

18. Incorporation of Plan; Acknowledgment.  This Restricted Stock Unit Award is
granted pursuant to the Plan, and the Restricted Stock Units and this Restricted
Stock Unit Agreement are in all respects governed by the Plan and subject to all
of the terms and provisions thereof, whether such terms and provisions are
incorporated in this Restricted Stock Unit Agreement by reference or are
expressly cited. By signing this Restricted Stock Agreement, the Recipient
acknowledges having received and read a copy of the Plan.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Unit Agreement on the day and year first above written.

 



  SELECTIVE INSURANCE GROUP, INC.               By:                     Name:
Michael H. Lanza   Title: Executive Vice President, General Counsel         By:
 



  Employee Name: Gregory E. Murphy



 



4 

